FILE COPY




                            Fourth Court of Appeals
                                     San Antonio, Texas
                                       September 30, 2020

                                       No. 04-19-00018-CV

       THE MAYAN AT SAN MARCOS RIVER, LLC and City of Martindale, Texas,
                                Appellants
                                   v.
                      CITY OF SAN MARCOS, TEXAS,
                                 Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-0958-CV-A
                        Honorable Jessica Crawford, Judge Presiding


                                         ORDER
        On May 27, 2020, we granted the parties’ joint motion to abate this appeal for 60
days while the parties attempted to resolve their dispute. On July 27, 2020, the parties
filed a joint motion seeking to extend the abatement until September 30, 2020, and we
granted that motion. On September 30, 2020, the parties filed a joint motion seeking to
extend the abatement for an additional 30 days. The motion stated the parties are working
toward a final resolution of this dispute and that their proposed agreement is scheduled to
be considered by the two applicable city councils in early October.

       After consideration, we GRANT the parties’ joint motion and extend the
abatement of this appeal until October 30, 2020. We ORDER the parties to file a status
update by October 30, 2020. We ORDER that this case will be reinstated on the court's
docket on November 2, 2020.


        It is so ORDERED on September 30, 2020.

                                                                 PER CURIAM


 ATTESTED TO:

                    MICHAEL A. CRUZ,
                    Clerk of Court